Case 4:19-cr-20484-SDD-PTM ECF No. 84-4, PageID.300 Filed 08/19/20 Page 1 of 2




                    Paul DRINKWINE
                   November 19, 2017
                  Marathon Gas Station
                   Dort Hwy, Flint, MI

                                                                                 EXHIBIT 3
           Case 4:19-cr-20484-SDD-PTM ECF No. 84-4, PageID.301 Filed 08/19/20 Page 2 of 2




Marathon Gas Station
 Surveillance Video
 November 19, 2017




                                                                                            EXHIBIT 3
